Case 4:18-cv-00644 Document 65-8 Filed on 11/18/19 in TXSD Page 1 of 7




                       EXHIBIT QQ

         HFD Complaints Guidelines ‘05,
               HOU00002821
  Case 4:18-cv-00644 Document 65-8 Filed on 11/18/19 in TXSD Page 2 of 7




                       HOUSTON FIRE DEPARTMENT

                              SUBJECT: COMPLAINTS

VOLUME NO. I                                                         STAFF SERVICES
REFERENCE NO. I-04                                                  SECTIONS 1.01-6.06

                                       1.00 PURPOSE

1.01   To manage effectively in a uniform manner, all complaints filed with the Houston Fire
       Department relating to departmental activities.

                                     2.00 OBJECTIVES

2.01   To standardize a guideline relative to the receipt, investigation, and resolution of
       complaints.

2.02   To promote a common bond of trust between the Houston Fire Department and the
       citizens of Houston.

2.03   To protect an employee from frivolous or false allegations of misconduct.

                                     3.00 DEFINITIONS

3.01   Anonymous Complaint: A complaint reported by a party who is anonymous.

3.02   Complaining Party: A person who complains about any actions taken by an employee of
       the Fire Department, either verbally or in writing.

3.03   Complaint: A written or verbal statement by a person complaining of any action taken by
       an employee of the Fire Department.

3.04   Formal Complaint: A sworn, notarized written statement filed by a complainant relating
       to employee misconduct.

3.05   Formal Complainant: A person who files a formal complaint and claims to be the victim
       of employee misconduct.

3.06   Classified Employee: A firefighter employed by the Fire Department who holds a
       position that is classified under Texas Local Government Code, Chapter 143, and who
       has completed the probationary period specified in Section 143.027, Texas Local
       Government Code.

3.07   Non-Classified Employee: An employee of the City of Houston Fire Department who is
       not classified as defined in 3.06 above.
3.08   Inquiry: Information or a request for information.

                                            08/01/05




                                                                                                 HOU00002821
  Case 4:18-cv-00644 Document 65-8 Filed on 11/18/19 in TXSD Page 3 of 7




3.09   Interrogate: To question formally.

3.10   Investigation: Any administrative investigation conducted by the City of any alleged
       misconduct by an employee that could result in punitive action against that employee.

3.11   Investigator: Any agent or employee of the City who is assigned to conduct an
       investigation.

3.12   IAU of HFD: An abbreviation for the "Internal Affairs Unit”          of HFD Staff Services
       Office that will be assigned the duty of investigating complaints.

3.13   Punitive Action: A disciplinary suspension, indefinite suspension, demotion in rank, or
       any combination of those actions.

3.14   Respondent: The subject of an investigation who has been accused of misconduct.

3.15   Witness: Any person who has direct or indirect knowledge of alleged misconduct of an
       employee. This may include a complaining party. Any person who provides testimony
       tending to prove or disprove any alleged misconduct.

                                            4.00 SCOPE

4.01   This Guideline will be applicable to all Divisions/Sections of the Houston Fire
       Department.

                                  5.00 RESPONSIBILITIES

5.01   All classified employees will adhere to this guideline.

5.02   All Commands will be responsible to see that all citizen or employee complaints received
       in their respective areas are forwarded to the Office of Inspector General.

5.03   The OIG shall be responsible for all complaint intake, routing, and assignment of
       investigations of complaints and complaints that allege criminal conduct or
       discrimination based on race, color, religion, sex or national origin.

5.04   The Houston Fire Department Staff Services Office shall be responsible for complaint
       intake, routing, and assignment of investigation of all other complaints, including but not
       limited to complaints that allege violations of Houston Fire Department Rules and
       Regulations, Orders, Bulletins, Directives and Guidelines.

5.05   Complaints and inquiries on EMS personnel relating to proper medical procedures will be
       assigned to EMS Command for investigation after a review by the Staff Services Office.


SUBJECT: Complaints

REFERENCE NO. I-4                             08/01/05                                   2




                                                                                                     HOU00002822
   Case 4:18-cv-00644 Document 65-8 Filed on 11/18/19 in TXSD Page 4 of 7




                                      6.00 GUIDELINES

Due to the nature of the services provided by the Houston Fire Department, employees may
frequently encounter citizens under stressful conditions. Employees should be aware that the
methods used to handle stressful situations reflect on the integrity and professional image of the
department. In an effort to promote trust and at the same time protect employees from frivolous
and/or false allegations of misconduct, all complaints will be handled within the parameters of
this guideline.

6.01   Receiving Complaints:
       A. Employees receiving on-scene complaints shall at all times be attentive and courteous
          regardless of how trivial the complaint may seem. Minor complaints may be resolved
          immediately by a simple explanation to the complaining party during an emergency
          incident, but at no time shall a complaint be addressed that in so doing would tend to
          hinder an emergency operation.

       B. Employees confronted with serious complaints that cannot be resolved immediately,
          that allege criminal violations, and/or complaints that allege discrimination based on
          race, color, gender, religion, and/or national origin shall instruct the complaining
          party to forward their complaint to the Office of Inspector General (OIG) at 713-247-
          5800 or 713 437-6100.

       C. Employees confronted with serious complaints that cannot be resolved immediately,
          that allege violations of Houston Fire Department Rules and Regulations, Orders,
          Bulletins, Directives or Guidelines shall instruct the Complaining Party to forward
          their complaint to the HFD Staff Services Office at 713-247-4703

       D. Complainants from Houston Fire Department employees, that are limited to
          allegations of violations of Houston Fire Department Rules and Regulations,
          Bulletins, Orders, Directives Policies, Procedures and/or Guidelines shall be filed by
          the complaining party in the Staff Services Office of the Houston Fire Department on
          the standard form furnished by that office. The signature of the complainant must be
          affixed on the complaint and certified by a Notary Public either at the time of filing or
          prior to such filing.

       E. Complaints received by the Fire Dispatcher shall be referred to the OIG or the
          Houston Fire Department Staff Services Offices as prescribed in section 6.01 sub-
          section A, B, and C of this guideline.

       F. Complaints received by mail shall be forwarded directly to OIG or HFD Staff
          Services at the following address:

           Office of Inspector General                              HFD Staff Services
           61 Riesner, Room 342                                     1205 Dart Room 229
           Houston, TX 77002                                        Houston, TX 77007
SUBJECT: Complaints

REFERENCE NO. I-4                            08/01/05                                     3




                                                                                                      HOU00002823
  Case 4:18-cv-00644 Document 65-8 Filed on 11/18/19 in TXSD Page 5 of 7




6.02   Medical Quality Assurance and Question of Medical Competency:
       A. Pursuant to the Medical Practice Act of the State of Texas and State Rules governing
          medical supervision of EMS; the Medical Director shall provide medical quality
          assurance by internal investigations of any alleged commission of sub-optimal patient
          care as well as other medically related aspects of operations.

       B. When appropriate, the Medical Director may file a complaint directly with the OIG or
          HFD Staff Services for an administrative investigation of employee misconduct
          relating to patient care or medical procedures.

6.03   Investigations and Interrogations: Pursuant to Texas Local Government Code, Section
       143.123, all classified employees will adhere to the following provisions:
       A. Before an investigator may interrogate a classified employee who is subject to an
          investigation, the investigator must inform the employee in writing of the nature of
          the investigation and the name of each person who complained about the firefighter.

       B. An investigator may not conduct an interrogation of a classified employee based on a
          complaint by a person claiming to be a victim of employee misconduct who is not a
          peace officer, unless such person verifies the complaint in writing before a public
          officer who is authorized by law to take statements under oath.

       C. An investigator may interrogate an employee about events or conduct reported by a
          witness who is not a formal complainant without disclosing the name of the witness.

       D. Not later than the 48th hour before the hour on which an investigator begins to
          interrogate an employee regarding an allegation based on a complaint, affidavit, or
          statement, the investigator shall give the employee a copy of the affidavit, complaint,
          or statement.

       E. This section does not prohibit an interrogation based on a complaint from an
          anonymous complainant if the departmental employee receiving the anonymous
          complaint certifies in writing, under oath, that the complaint was indeed anonymous.

       F. This section does not apply to on-scene investigations that occurred immediately after
          an incident if the limitations of this section would unreasonably hinder the essential
          purpose of the investigation or interrogation. If the limitation would hinder the
          investigation or interrogation, the employee under investigation must be furnished, as
          soon as practicable, a written statement of the nature of the investigation and the
          names of each complaining party and the complaint, affidavit or statement.

       G. Length of Interrogation: An interrogation session of an employee who is subject to an
          investigation may not be unreasonably long. In determining reasonableness, the
          gravity and complexity of the investigation must be considered. The investigator shall


SUBJECT: Complaints

REFERENCE NO. I-4                           08/01/05                                    4




                                                                                                    HOU00002824
  Case 4:18-cv-00644 Document 65-8 Filed on 11/18/19 in TXSD Page 6 of 7




            allow reasonable interruptions to permit the employee to attend to personal physical
            necessities.

       H. Cooperation During Investigation: Investigators may not threaten an employee who is
          subject to an investigation with punitive action during an interrogation. However, an
          investigator may inform an employee that failure to answer truthfully reasonable
          questions directly related to the investigation or to cooperate fully in the investigation
          may result in punitive action.

       I.   Recording Interrogation, Prior Notice: If prior notification of intent to record an
            interrogation is given to the other party, either the investigators or the employee
            subject to an interrogation may record the interrogation.

       J.   Time of Interrogation:
            1. An investigator may interrogate an employee who is the subject of an
               investigation only during the employee’s normally assigned working hours.
            2. As determined by the employee’s Department Chief or the Chief’s designee, the
               seriousness of the investigation may require interrogation at another time; with
               the employee compensated for overtime.

       K. Work Time Missed: The Fire Chief may not consider work time missed from regular
          duties by an employee, due to participation in an investigation, in determining
          whether to impose a punitive action or the severity of a punitive action.

       L.   Interrogation at Employee’s Home: Investigators may notinterrogate or conduct any
            part of an investigation of an employee who is subject to an investigation at the
            employee’s home without the permission of the employee.

       M. Identity of Investigators: An employee who is subject to an investigation has the right
          to inquire and, on inquiry, to be informed of the identities of all investigators taking
          part in any interrogation of the employee.

6.04   Conducting Investigations of Complaints: The HFD Internal Affairs Unit of the Office of
       Inspector General and HFD Staff Services Internal Affairs Section shall conduct
       investigations of alleged employee misconduct in accordance with their Standard
       Operations Procedures and in compliance with Texas Local Government Code 143.123.

6.05   Results of an Investigation, Employee Response:
       A. If an investigation results in counseling, written or verbal reprimand, or any other
          form of non-punitive action, a record of such may not be placed in the employee’s
          personnel file unless the employee is first given an opportunity to read and sign it.
          The employee has the right to refuse to sign. If the employee refuses to sign the
          written notation of the investigation result, such record may still be placed in the
          personnel file if a notation stating that the employee refused to sign it is attached.


SUBJECT: Complaints

REFERENCE NO. I-4                            08/01/05                                     5




                                                                                                       HOU00002825
  Case 4:18-cv-00644 Document 65-8 Filed on 11/18/19 in TXSD Page 7 of 7




       B. The employee has the right to respond in writing to any record or notation of any
          form of disciplinary action that is placed in the employee’s personnel file under this
          section. This written response must be submitted to the Fire Chief no later than the
          10th day after the date on which the employee was asked to sign the document. A
          copy of the written response shall be placed in the personnel file.

       C. An employee who receives a punitive action and who elects not to appeal the action
          may file a written response as prescribed by this subsection not later than the 10th day
          after the date on which the employee is given written notice of the punitive action
          from the Fire Chief.

6.06   Claims of Personal Injury or Property Damage: Complaints received concerning claims
       for damaged property or personal injury shall be referred to the Office of Inspector
       General.




SUBJECT: Complaints

REFERENCE NO. I-4                           08/01/05                                     6




                                                                                                     HOU00002826
